             Case 1:17-cv-11781-DJC Document 37 Filed 10/29/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



T.K., ET AL


V.                                                    CIVIL ACTION NO. 17-11781-DJC


BARNSTABLE PUBLIC SCHOOLS, ET AL




                                         Scheduling Order


Casper, J.

         This Scheduling Order is intended primarily to provide a reasonable timetable for discovery
and motion practice and to ensure the fair and just resolution of this matter, either by settlement or
trial, without undue delay or expense.

        Having conducted a Scheduling Conference between the parties pursuant to Local Rule
16.1(a), it is hereby ORDERED pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and
Local Rule 16.1(f) that:

      1. Initial Disclosures. Initial disclosures required by Fed. R. Civ. P. 26(a)(1) must be
completed by November 30, 2018 .

       2. Amendments to Pleadings. Except for good cause shown, no motions seeking leave to
add new parties or to amend the pleadings to assert new claims or defenses may be filed after January
30, 2019 .

       3. Fact Discovery.

               a.      Final Deadline. All discovery, other than expert discovery, must be completed
                       by June 17, 2019 .

       4. Status Conference. A status conference will be held on June 17, 2019 at 2:45PM in
Courtroom 11, 5th Floor.
          Case 1:17-cv-11781-DJC Document 37 Filed 10/29/18 Page 2 of 2




      5. Summary Judgment Motions.

             a. Motions for summary judgment must be filed by July 30, 2019 .

             b. Opposition to summary judgment motions must be filed by August 30, 2019.

             c. All summary judgment filings shall conform to the requirements of Local Rule 56.1.




Date: October 29, 2018                            /s/ Denise J. Casper
                                                  U. S. District Judge
